LAWRENCE E. MOONEY, Chief Judge.
Richard A. Resig filed a notice of appeal in which he stated he is appealing a “habe-as corpus request based upon a revocation of probation which failed to specify the evidence relied on and reasons for revoking probation.” He attached to his notice of appeal a copy of the judgment entered by the circuit court on May 13, 2002. In *725the judgment, the circuit court denied appellant’s petition for writ of habeas corpus.
There is no appeal from a decision in a habeas corpus proceeding. Bebee v. State, 619 S.W.2d 363 (Mo.App. S.D.1981). This Court issued an order directing appellant to show cause why his appeal should not be dismissed for lack of an appealable judgment. Appellant has failed to file a response.
The appeal is dismissed for lack of an appealable judgment.
LAWRENCE G. CRAHAN, J., and ROBERT G. DOWD, JR., J.